                                                                            F E
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA                           DEC O9 2019
                             MISSOULA DIVISION                            Cleric, U.S District Cout1
                                                                            District Of Montana
                                                                                  Missoula

 PAUL JENKINS; KENNETH                              CV 19-146-M-DLC
 JENKINS; and CRYSTAL COMBS,

                       Plaintiffs,
                                                           ORDER
 vs.

 RAVALLI COUNTY; STERLING
 MAUS, in his individual and official
 capacities; JEFFERSON COUNTY;
 TOM DAWSON, in his individual and
 official capacities; TIM CAMPBELL,
 in his individual and official capacities;
 JAY CARLSON, in his individual and
 official capacities; LEWIS AND
 CLARKCOUNTY;CHUCK
 O'REILLY, in his individual and
 official capacities; SAM
 MCCORMACK, in his individual and
 official capacities; REED SCOTT, in
 his individual and official capacities;
 and JOHN DOES 1-10, in their
 individual and official capacities,

                       Defendants.

       Before the Court is the Plaintiffs' Notice of Dismissal with Prejudice. The

Defendants have not made an appearance in this case. Fed. R. Civ. P.

4 l(a)(l )(A)(i).

       Accordingly, IT IS ORDERED that this matter is dismissed with prejudice,

each party to bear its own costs and fees.
DATED this 'I.U, day of December,




                             Dana L. Christensen, Chief Judge
                             United States District Court
